           Case:21-11011-EEB Doc#:51 Filed:03/18/21                                                   Entered:03/18/21 20:34:00 Page1 of 18

 Fill in this information to identify the case:

 Debtor name         R. Investments, RLLP

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)             21-11011
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   AMDC Holdings, LLC                             Describe debtor's property that is subject to a lien                          $0.00                    $0.00
       Creditor's Name                                Membership Interests in 1840 McCullough
                                                      Avenue, LLC; R.I. Roselawn, LLC; and CAG
       1440 Blake Street #320                         /R Investments - Phoenix I, LLC
       Denver, CO 80202
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Canvas Credit Union                            Describe debtor's property that is subject to a lien                   $17,878.61                $12,251.00
       Creditor's Name                                2016 Ford F150 - VIN 1FTEW1EG9GKF68441
       P.O. Box 5238
       Englewood, CO 80155
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3801
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case:21-11011-EEB Doc#:51 Filed:03/18/21                                                    Entered:03/18/21 20:34:00 Page2 of 18

 Debtor       R. Investments, RLLP                                                                      Case number (if known)    21-11011
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Connexion Asset Group,
 2.3                                                                                                                                $0.00    Unknown
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Membership Interest in 10701 Pecos Street
                                                      Partners, LLC
       1440 Blake Street #320
       Denver, CO 80202
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   DS VI, LLC                                     Describe debtor's property that is subject to a lien                   $5,021,040.41   Unknown
       Creditor's Name                                All Assets, Sidewinder Construction System,
                                                      Partnership Interest
       94 Calle Olivine
       Vega Alta, PR 00692
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Specialty Credit Holdings,
 2.5                                                                                                                                $0.00    Unknown
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Membership Interest in U.C. Tower, LLC
       2 Greenwich Plaza
       Greenwich, CT 06830
       Creditor's mailing address                     Describe the lien
                                                      Security Interest



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:21-11011-EEB Doc#:51 Filed:03/18/21                                                   Entered:03/18/21 20:34:00 Page3 of 18

 Debtor       R. Investments, RLLP                                                                      Case number (if known)       21-11011
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                                 $5,038,919.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                            2

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:21-11011-EEB Doc#:51 Filed:03/18/21                                                    Entered:03/18/21 20:34:00 Page4 of 18

 Fill in this information to identify the case:

 Debtor name         R. Investments, RLLP

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)           21-11011
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Colorado Dep't of Labor and                               Check all that apply.
           Employment                                                   Contingent
           633 17th Street, Suite 201                                   Unliquidated
           Denver, CO 80202                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Colorado Dep't of Revenue                                 Check all that apply.
           1375 Sherman Street, Room 504                                Contingent
           Denver, CO 80261                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   56254                               Best Case Bankruptcy
           Case:21-11011-EEB Doc#:51 Filed:03/18/21                                                    Entered:03/18/21 20:34:00 Page5 of 18

 Debtor       R. Investments, RLLP                                                                            Case number (if known)          21-11011
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Ohio Department of Taxation                               Check all that apply.
           4485 Northland Ridge Boulevard                               Contingent
           Columbus, OH 43229                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $48,191.25
           1905 Elmore Street Partners LLC                                             Contingent
           Attn: R. Investments, RLLP                                                  Unliquidated
           1624 Market Street, Suite 226 #24937                                        Disputed
           Denver, CO 80202
                                                                                   Basis for the claim:     Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $81,791.25
           3583 Alaska Avenue Partners LLC                                             Contingent
           Attn: R. Investments, RLLP                                                  Unliquidated
           1624 Market Street, Suite 226 #24937                                        Disputed
           Denver, CO 80202
                                                                                   Basis for the claim:     Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $232,000.00
           Alan Gillan                                                                 Contingent
           3556 West 62nd Avenue                                                       Unliquidated
           Denver, CO 80221                                                            Disputed
           Date(s) debt was incurred 01/01/2016
                                                                                   Basis for the claim:     Promissory Note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page6 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,679.23
          American Express                                                      Contingent
          P.O. Box 981535                                                       Unliquidated
          El Paso, TX 79998                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
          Last 4 digits of account number       2001
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $122,228.13
          Andrea Simms                                                          Contingent
          6929 South Eaton Street                                               Unliquidated
          Littleton, CO 80128                                                   Disputed
          Date(s) debt was incurred 02/26/2014
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,078.40
          Anne Myers                                                            Contingent
          216 Rainbow Ridge Road                                                Unliquidated
          Canon City, CO 81212                                                  Disputed
          Date(s) debt was incurred 03/02/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number 5216
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,958.00
          Antero Law, LLC                                                       Contingent
          1700 Broadway, Suite 640                                              Unliquidated
          Denver, CO 80290                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $80,600.00
          Anthony Traurig and Melissa Zan Kirk                                  Contingent
          5 West Wesley Ridge                                                   Unliquidated
          Atlanta, GA 30327                                                     Disputed
          Date(s) debt was incurred 04/25/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          Bass Public Affairs                                                   Contingent
          2308 Mt. Vernon Avenue                                                Unliquidated
          Alexandria, VA 22301                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,738.44
          Bass, Berry & Sims PLC                                                Contingent
          150 Third Avenue South, Suite 2800                                    Unliquidated
          Nashville, TN 37201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Attorneys' Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page7 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,500.00
          Bennett Thrasher P.C.                                                 Contingent
          3300 Riverwood Parkway, Suite 700                                     Unliquidated
          Atlanta, GA 30339                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,947.33
          Bruce Steffens                                                        Contingent
          P.O. Box 205                                                          Unliquidated
          South Fork, CO 81154                                                  Disputed
          Date(s) debt was incurred 05/20/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,604.56
          Chase Ink                                                             Contingent
          P.O. Box 6294                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card Purchases
          Last 4 digits of account number       5450
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,582,076.22
          Citizens Deposit Bank                                                 Contingent
          3425 Valley Plaza Parkway                                             Unliquidated
          Fort Wright, KY 41017                                                 Disputed
          Date(s) debt was incurred 11/21/2018
                                                                             Basis for the claim:    Guaranty
          Last 4 digits of account number 8821
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,089,381.12
          Citizens Deposit Bank                                                 Contingent
          3425 Valley Plaza Parkway                                             Unliquidated
          Fort Wright, KY 41017                                                 Disputed
          Date(s) debt was incurred 11/21/2018
                                                                             Basis for the claim:    Guaranty
          Last 4 digits of account number 8818
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $325,440.00
          Colorado Real Estate Hub                                              Contingent
          2320 Lafayette Street                                                 Unliquidated
          Denver, CO 80205                                                      Disputed
          Date(s) debt was incurred 01/01/2019
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $981,726.03
          Cragar Marketing Services 401K Plan                                   Contingent
          2231 East Camelback Road, Suite 215                                   Unliquidated
          Phoenix, AZ 85016
                                                                                Disputed
          Date(s) debt was incurred 08/24/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page8 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $119,536.85
          Crystal Anderson                                                      Contingent
          191 Sunnyside Lane                                                    Unliquidated
          Alamosa, CO 81101                                                     Disputed
          Date(s) debt was incurred      05/07/2014                          Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $596,000.00
          Deb Grass and John Kruse                                              Contingent
          3411 West 62nd Avenue                                                 Unliquidated
          Denver, CO 80221                                                      Disputed
          Date(s) debt was incurred 03/29/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $122,200.00
          Dianna Kokoszka                                                       Contingent
          117 Edge Water Cove                                                   Unliquidated
          Lakeway, TX 78734                                                     Disputed
          Date(s) debt was incurred 03/03/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $131,500.00
          Edward Lee                                                            Contingent
          840 Birds Mill Southeast                                              Unliquidated
          Marietta, GA 30067                                                    Disputed
          Date(s) debt was incurred 12/17/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $650,850.00
          Edward Traurig                                                        Contingent
          3550 Rembrandt Road Northwest                                         Unliquidated
          Atlanta, GA 30327                                                     Disputed
          Date(s) debt was incurred 08/10/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $194,104.04
          Edward Traurig                                                        Contingent
          3550 Rembrandt Road Northwest                                         Unliquidated
          Atlanta, GA 30327                                                     Disputed
          Date(s) debt was incurred 09/21/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,050.00
          Edward Traurig                                                        Contingent
          3550 Rembrandt Road Northwest                                         Unliquidated
          Atlanta, GA 30327                                                     Disputed
          Date(s) debt was incurred 12/09/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page9 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,638.00
          Frost Brown Todd                                                      Contingent
          400 West Market Street #3200                                          Unliquidated
          Louisville, KY 40202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $149,874.24
          Gayle Hakim                                                           Contingent
          13538 Rostrata Road                                                   Unliquidated
          Poway, CA 92064                                                       Disputed
          Date(s) debt was incurred      04/03/2015                          Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,549,369.95
          GL Enterprises LLC                                                    Contingent
          P.O. Box 102136                                                       Unliquidated
          Denver, CO 80250
                                                                                Disputed
          Date(s) debt was incurred      03/12/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $128,416.48
          Heather Harrison                                                      Contingent
          2300 Walnut Street #426                                               Unliquidated
          Denver, CO 80205                                                      Disputed
          Date(s) debt was incurred 09/01/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,614.00
          Hillside Crossing, LLC                                                Contingent
          Attn: R. Investments, RLLP                                            Unliquidated
          1624 Market Street, Suite 226 #24937                                  Disputed
          Denver, CO 80202
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,144,034.00
          J.D. Ryan Investments, LLC                                            Contingent
          3220 West 62nd Avenue                                                 Unliquidated
          Denver, CO 80222                                                      Disputed
          Date(s) debt was incurred 07/27/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,800,000.00
          James M. Hay-Arthur                                                   Contingent
          14880 Zuni Street                                                     Unliquidated
          Broomfield, CO 80023
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page10 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Jessica Perrin                                                        Contingent
          17532 West 60th Lane                                                  Unliquidated
          Golden, CO 80403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $178,178.79
          Joel Condren                                                          Contingent
          P.O. Box 87608                                                        Unliquidated
          538 County Line Road #63                                              Disputed
          South Fork, CO 81154
                                                                             Basis for the claim:    Promissory Note
          Date(s) debt was incurred 07/01/2016
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $269,945.13
          Joel Condren                                                          Contingent
          P.O. Box 87608                                                        Unliquidated
          538 County Line Road #63
                                                                                Disputed
          South Fork, CO 81154
          Date(s) debt was incurred 07/11/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,750.00
          John Schofield                                                        Contingent
          423 Prestwick Drive                                                   Unliquidated
          Nashville, TN 37205                                                   Disputed
          Date(s) debt was incurred      12/30/2015                          Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $487,276.15
          Karen Booher                                                          Contingent
          618 South Alkire Street                                               Unliquidated
          Lakewood, CO 80228                                                    Disputed
          Date(s) debt was incurred 02/15/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number 4577
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,775.00
          Kevin K. Malof, Esq.                                                  Contingent
          7365 East Kemper Road, Suite B                                        Unliquidated
          Cincinnati, OH 45249                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $231,095.72
          Kyle Kunkle                                                           Contingent
          8253 East 24th Drive                                                  Unliquidated
          Denver, CO 80238                                                      Disputed
          Date(s) debt was incurred      05/01/2017                          Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page11 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,611.75
          Lauren Maestas                                                        Contingent
          26429 Southwest 4th Road                                              Unliquidated
          Newberry, FL 32669                                                    Disputed
          Date(s) debt was incurred 06/15/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,000.00
          Level One Properties                                                  Contingent
          4247 Main Street                                                      Unliquidated
          Westminster, CO 80031                                                 Disputed
          Date(s) debt was incurred 05/21/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Level One Properties                                                  Contingent
          4247 Main Street                                                      Unliquidated
          Westminster, CO 80031                                                 Disputed
          Date(s) debt was incurred 06/19/2019
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,564.38
          Lori Printz                                                           Contingent
          139 Rio Vista Circle                                                  Unliquidated
          South Fork, CO 81154                                                  Disputed
          Date(s) debt was incurred 10/06/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,879.79
          Margaret Balaz                                                        Contingent
          3273 West 62nd Avenue                                                 Unliquidated
          Denver, CO 80222                                                      Disputed
          Date(s) debt was incurred 09/28/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number 4098
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $685,895.50
          Margaret May                                                          Contingent
          10834 Irving Court                                                    Unliquidated
          Westminster, CO 80031                                                 Disputed
          Date(s) debt was incurred 06/04/2009
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number 2812
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,249.90
          Marian Balaz                                                          Contingent
          3273 West 62nd Avenue                                                 Unliquidated
          Denver, CO 80222                                                      Disputed
          Date(s) debt was incurred 07/28/2014
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page12 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $129,996.86
          Matthew Baughman                                                      Contingent
          11656 Leavenworth Drive                                               Unliquidated
          Conifer, CO 80433
                                                                                Disputed
          Date(s) debt was incurred 01/16/2019
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,867.50
          Matthew Baughman                                                      Contingent
          11656 Leavenworth Drive                                               Unliquidated
          Conifer, CO 80433                                                     Disputed
          Date(s) debt was incurred 05/16/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,290.00
          Midwestern Plumbing                                                   Contingent
          3984 Bach Buxton Road                                                 Unliquidated
          Cincinnati, OH 45102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $934,842.33
          Myles and Katy Fitzgerald                                             Contingent
          1117 Calle Largo                                                      Unliquidated
          Santa Fe, NM 87501                                                    Disputed
          Date(s) debt was incurred 11/01/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $161,072.28
          Myles and Katy Fitzgerald                                             Contingent
          1117 Calle Largo                                                      Unliquidated
          Santa Fe, NM 87501                                                    Disputed
          Date(s) debt was incurred 05/07/2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,883,808.22
          Nancy and Hugh McCullouh                                              Contingent
          375 St. Paul Street                                                   Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred 02/01/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $203,925.13
          Nathan Myers                                                          Contingent
          216 Rainbow Bridge Road                                               Unliquidated
          Canon City, CO 81212                                                  Disputed
          Date(s) debt was incurred 07/23/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number 8141
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page13 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $125,500.00
          Nicholas Lake                                                         Contingent
          765 Harbor Isle Circle East                                           Unliquidated
          Memphis, TN 38103                                                     Disputed
          Date(s) debt was incurred 08/02/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,333,187.56
          Northview Investments, LLC                                            Contingent
          2831 Umatilla Street                                                  Unliquidated
          Denver, CO 80211                                                      Disputed
          Date(s) debt was incurred 10/24/2014
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $453,123.29
          Orlando Western Way, LLC                                              Contingent
          1521 Alton Road #861                                                  Unliquidated
          Miami Beach, FL 33139
                                                                                Disputed
          Date(s) debt was incurred 06/06/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $542,191.85
          Orlando Western Way, LLC                                              Contingent
          1521 Alton Road #861                                                  Unliquidated
          Miami Beach, FL 33139
                                                                                Disputed
          Date(s) debt was incurred 06/19/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $448,452.05
          Orlando Western Way, LLC                                              Contingent
          1521 Alton Road #861                                                  Unliquidated
          Miami Beach, FL 33139
                                                                                Disputed
          Date(s) debt was incurred 07/10/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $384,300.00
          Ralph Yammine                                                         Contingent
          1521 Alton Road #861                                                  Unliquidated
          Miami Beach, FL 33139
                                                                                Disputed
          Date(s) debt was incurred 02/23/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $319,860.27
          Ralph Yammine                                                         Contingent
          1521 Alton Road #861                                                  Unliquidated
          Miami Beach, FL 33139
                                                                                Disputed
          Date(s) debt was incurred 09/01/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page14 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $809,174.57
          RARO, LLC                                                             Contingent
          13791 East Rice Place #102                                            Unliquidated
          Aurora, CO 80015
                                                                                Disputed
          Date(s) debt was incurred 03/09/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $823,789.83
          RARO, LLC                                                             Contingent
          13791 East Rice Place #102                                            Unliquidated
          Aurora, CO 80015
                                                                                Disputed
          Date(s) debt was incurred 10/05/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $554,367.12
          RARO, LLC                                                             Contingent
          13791 East Rice Place #102                                            Unliquidated
          Aurora, CO 80015
                                                                                Disputed
          Date(s) debt was incurred 04/14/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $780,808.72
          RARO, LLC                                                             Contingent
          13791 East Rice Place #102                                            Unliquidated
          Aurora, CO 80015
                                                                                Disputed
          Date(s) debt was incurred 05/07/2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $670,323.51
          Renovatio Capital, LLC                                                Contingent
          28140 Alfred Moore Court                                              Unliquidated
          Bonita Springs, FL 34135                                              Disputed
          Date(s) debt was incurred 01/14/2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $771,640.00
          Rhonda Higgins                                                        Contingent
          3340 West 62nd Avenue                                                 Unliquidated
          Denver, CO 80221                                                      Disputed
          Date(s) debt was incurred 03/25/2013
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number 2843
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $547,836.91
          Richard Paul and Margaret May                                         Contingent
          10834 Irving Court                                                    Unliquidated
          Westminster, CO 80031                                                 Disputed
          Date(s) debt was incurred 10/15/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page15 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $195,150.84
          Richard Paul May                                                      Contingent
          10834 Irving Court                                                    Unliquidated
          Westminster, CO 80031                                                 Disputed
          Date(s) debt was incurred 06/04/2009
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number 2813
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,696.12
          Robert Theurer                                                        Contingent
          9159 Fox Fire Way                                                     Unliquidated
          Highlands Ranch, CO 80129                                             Disputed
          Date(s) debt was incurred 11/12/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Robert Theurer                                                        Contingent
          9159 Fox Fire Way                                                     Unliquidated
          Highlands Ranch, CO 80129                                             Disputed
          Date(s) debt was incurred 11/15/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,161.38
          Robert Theurer                                                        Contingent
          9159 Fox Fire Way                                                     Unliquidated
          Highlands Ranch, CO 80129                                             Disputed
          Date(s) debt was incurred 11/15/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $782,740.97
          Rolla Boys, LLC                                                       Contingent
          1101 West Mineral Avenue, Suite 101                                   Unliquidated
          Littleton, CO 80120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $253,057.00
          Ryan Floyd                                                            Contingent
          13794 East Caley Drive                                                Unliquidated
          Centennial, CO 80111                                                  Disputed
          Date(s) debt was incurred 09/15/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $431,257.55
          Ryan Floyd                                                            Contingent
          13794 East Caley Drive                                                Unliquidated
          Centennial, CO 80111                                                  Disputed
          Date(s) debt was incurred 03/20/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page16 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $472,000.00
          Ryan Floyd                                                            Contingent
          13794 East Caley Drive                                                Unliquidated
          Centennial, CO 80111                                                  Disputed
          Date(s) debt was incurred 05/18/2017
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,121,140.89
          Ryan Floyd                                                            Contingent
          13794 East Caley Drive                                                Unliquidated
          Centennial, CO 80111                                                  Disputed
          Date(s) debt was incurred 04/05/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $205,800.00
          Ryan Floyd                                                            Contingent
          13794 East Caley Drive                                                Unliquidated
          Centennial, CO 80111                                                  Disputed
          Date(s) debt was incurred 12/07/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Ryan Floyd                                                            Contingent
          13794 East Caley Drive                                                Unliquidated
          Centennial, CO 80111                                                  Disputed
          Date(s) debt was incurred 12/07/2018
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $120,286.69
          Samurai Success                                                       Contingent
          4506 Louisiana Avenue                                                 Unliquidated
          Denver, CO 80246                                                      Disputed
          Date(s) debt was incurred 05/12/2015
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $408,607.51
          Samurai Success                                                       Contingent
          4506 Louisiana Avenue                                                 Unliquidated
          Denver, CO 80246                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,245.58
          Syllatrex International, Inc.                                         Contingent
          10 North Main Street #207                                             Unliquidated
          West Hartford, CT 06107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                              Entered:03/18/21 20:34:00 Page17 of 18

 Debtor       R. Investments, RLLP                                                                    Case number (if known)            21-11011
              Name

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,921.83
           Tenenbaum Law Group                                                  Contingent
           1101 K Street Northwest, Suite 700                                   Unliquidated
           Washington, DC 20005                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Attorneys' Fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.82      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $112,500.00
           Thomas Booher                                                        Contingent
           618 South Alkire Street                                              Unliquidated
           Lakewood, CO 80228                                                   Disputed
           Date(s) debt was incurred 09/28/2018
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $199,060.00
           Thomas Booher                                                        Contingent
           618 South Alkire Street                                              Unliquidated
           Lakewood, CO 80228                                                   Disputed
           Date(s) debt was incurred 01/20/2020
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.84      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $174,625.00
           Thomas Payn                                                          Contingent
           66 Royalann Drive                                                    Unliquidated
           Greenwood Village, CO 80111                                          Disputed
           Date(s) debt was incurred 06/24/2016
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.85      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $201,084.00
           U.C. Tower, LLC                                                      Contingent
           Attn: R. Investments, RLLP                                           Unliquidated
           1624 Market Street, Suite 226 #24937                                 Disputed
           Denver, CO 80202
                                                                             Basis for the claim:    Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.86      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $194,492.50
           William Travis Steffens                                              Contingent
           1441 Little Raven Street #17001                                      Unliquidated
           Denver, CO 80202                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Marilyn N. Carol
           323 Bellevue Drive 14                                                                      Line     3.71
           Boulder, CO 80302
                                                                                                             Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 14 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
         Case:21-11011-EEB Doc#:51 Filed:03/18/21                                           Entered:03/18/21 20:34:00 Page18 of 18

 Debtor       R. Investments, RLLP                                                               Case number (if known)           21-11011
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.2       Robert P. Weaver
           323 Bellevue Drive Apartment 1                                                        Line     3.71
           Boulder, CO 80302
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                         0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                34,784,035.49

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                   34,784,035.49




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 15
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
